  Case 18-22150-JAD      Doc 77Filed 05/12/20 Entered 05/12/20 08:47:39       Desc Main
                               Document Page 1 of 2
                        UNITED STATES BANKRUPTCY COURT
                       W ESTERN DISTRICT OF PENNSYLVANIA
IN RE:
JOSEPH S. MARTON, JR.                        Case No. 18-22150JAD
KARA S. MARTON
           Debtor(s)
                                             Chapter 13
RONDA J. WINNECOUR,
Standing Chapter 13 Trustee,
           Movant                            Document No __
         vs.
PNC BANK NA

             Respondents
                           NOTICE OF FUNDS ON RESERVE

   The Movant, Ronda J. Winnecour, Chapter 13 Standing Trustee, gives notice to the
above named Respondent that she has placed the Respondent -creditor’s claim (identified
below) on reserve, pursuant to W. PA. LBR 3002-3(f)(2), for the following reason:

     The creditor has informed the Trustee that the account has been paid in full.
     No further payments will be issued on this debt unless the creditor provides
     timely notice to the Trustee that this information was in error and
     acknowledges that it will accept future payments.



PNC BANK NA                                  Court claim# NC/Trustee CID# 6
POB 94982
CLEVELAND, OH 44101



The Movant further certifies that on 05/12/2020 , copies of this notice were served on
the parties required to be served pursuant to W.PA.LBR 3002-3(g).
                                             /s/ Ronda J. Winnecour
                                             RONDA J WINNECOUR PA ID #30399
                                             CHAPTER 13 TRUSTEE WD PA
cc: debtor(s)                                600 GRANT STREET
    original creditor                        SUITE 3250 US STEEL TWR
    putative creditor                        PITTSBURGH, PA 15219
    counsel for debtor(s)                    (412) 471-5566
    counsel for the creditor(s) (if known)   cmecf@chapter13trusteewdpa.com
 Case 18-22150-JAD   Doc 77   Filed 05/12/20 Entered 05/12/20 08:47:39   Desc Main
                              Document Page 2 of 2

DEBTOR(S):                                  DEBTOR'S COUNSEL:
JOSEPH S. MARTON, JR., KARA S.              DANIEL R WHITE ESQ, ZEBLEY
MARTON, 311 SHELDON AVENUE,                 MEHALOV & WHITE PC, POB 2123*,
FAIRCHANCE, PA 15436                        UNIONTOWN, PA 15401

ORIGINAL CREDITOR:
PNC BANK NA, POB 94982,
CLEVELAND, OH 44101

NEW CREDITOR:
